Citation Nr: 0402365	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service connected 
status postoperative residuals of repair of an atrial septal 
defect with atrial fibrillation, currently evaluated as 60% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's service connected heart 
disability, currently characterized as status post repair of 
an atrial septal defect with atrial fibrillation.

The veteran's most recent VA examination for compensation 
purposes was in May 2001.  The record shows that he has 
subsequently received treatment for cardiovascular problems 
at a VA medical facility.  In light of this, the Board is of 
the opinion that a current VA examination is warranted.

Additionally, the veteran, in his notice of disagreement 
received in November 2001, indicated that he wished to be 
scheduled for a hearing at the RO.  Upon Remand, the RO 
should contact the veteran and determine whether he still 
desires a hearing, and if so, whether a local hearing or a 
hearing before the Board.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

2.  The RO should contact the veteran and 
ask him if he still desires a hearing at 
the RO and thereafter take appropriate 
action.  The RO should also request the 
veteran to identify any VA or private 
treatment records which are relevant to 
his service connected heart disability, 
which have not been previously submitted.  
After obtaining any necessary releases, 
the RO should obtain all records which 
are not on file.  

3.  The RO should obtain any additional 
treatment records from the VA medical 
facility covering the period from June 
2002 to the present.

4.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
folder, please schedule the veteran for a 
VA examination to be conducted by a 
cardiologist to determine the severity of 
service connected status post repair of 
an atrial septal defect with atrial 
fibrillation.  The claims folder should 
be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report.  All 
necessary tests and studies should be 
accomplished.  It is requested that the 
examiner obtain an occupational history.  
The examiner should also indicate the 
affect the veteran's service connected 
heart disorder has on his employability.  
A complete rational for any opinion 
expressed should be included in the 
report.

5.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




